Citation Nr: 1025472	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  What evaluation is warranted for a right ankle sprain with 
anterior talo-fibular ligament sprain from October 4, 2007?

2.  What evaluation is warranted for a neck sprain from October 
4, 2007?


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran served on active duty service from March to July 
2006, and from July 2006 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The Board notes that the Veteran was scheduled for a 
videoconference hearing for May 3, 2010 at the VA Regional Office 
in Newington, Connecticut.  The Veteran received notification of, 
but failed to appear for, the scheduled hearing and no good cause 
was given for such failure to appeal.  The Veteran's request for 
a videoconference hearing is therefore considered withdrawn.  
38 C.F.R. § 20.702(d).

In an April 2008 statement, the Veteran raised the issues 
of entitlement to service connection for back and hearing 
loss disorders, however, these issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Since October 4, 2007, the Veteran's right ankle sprain has 
not been productive of more than a moderate limitation of motion.

2.  Since October 4, 2007, the Veteran's neck sprain has not been 
manifested by evidence of a cervical spasm, the evidence shows 
that forward cervical flexion is greater than 30 degrees, and 
that the combined range of cervical motion is greater than 170 
degrees.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a right ankle sprain with anterior talo-fibular 
ligament sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2009).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a neck sprain have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.   VA has fulfilled its duty to assist the 
Veteran in obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  She was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no evidence 
of any VA error in notifying or assisting her that reasonably 
affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Initial Evaluation-Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Rating factors for a disability of the musculoskeletal 
system included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held 
that the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability, as is the case with the Veteran's neck and right 
ankle disorders.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. at 126.

Right Ankle Sprain

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent 
rating is warranted for a moderate limitation of ankle motion, 
and a 20 percent rating is assigned for a marked limitation.  The 
normal range of ankle motion is 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

An April 2008 VA examination noted that the Veteran showed 
objective evidence of painful right ankle motion with tenderness 
at the right lateral malleolus and over the ligaments.  Strength 
was noted as 4/5.  The examiner found no objective evidence of 
edema, effusion, instability, redness, heat or abnormal movement.  
Dorsiflexion was from 0 to 20 degrees with pain at 20 degrees and 
plantar flexion was 0 to 40 degrees with pain at 40 degrees.  
There was no varus or valgus angulations at the os calcis in 
relationship to the long axis of the tibia and fibula.  The 
Veteran reported pain on motion with repetitive use.  The 
examiner concluded that the Veteran had a mild to moderate 
functional loss.  

VA medical center treatment notes dated in May 2008 noted 
complaints of right ankle pain.  The Veteran described moderate 
interference with everyday activities due to pain.  Right ankle 
tenderness with a mildly limited range of motion was noted. 

An August 2009 MRI report noted no focal signal changes 
indicating an osteochondral lesion in the talar dome, and no 
focal signal changes to indicate a fracture.  The impression was 
sprain injury to the anterior talofibular ligament. 

The Board finds that the Veteran's right ankle sprain is most 
appropriately rated at 10 percent disabling.  The Veteran has 
pain on motion and some limitation of plantar flexion (the 
Veteran's plantar flexion being 0 to 40 degrees and normal 
plantar flexion being from 0 to 45 degrees).  However, as this 
limitation is only five degrees less than full motion, and as the 
VA examiner described the functional loss as mild to moderate, 
the Veteran's limitation of right ankle motion is most accurately 
described as moderate.  The record neither reveals evidence of 
ankylosis, malunion of the os calsis or the astragalus, nor has 
an astragalectomy been performed.  Thus a higher evaluation is 
not warranted under an alternate Diagnostic Code.  

The Board therefore finds that the Veteran's right ankle 
disability is productive of a moderate limitation of motion.  
Regarding entitlement to a rating in excess of 10 percent, the 
preponderance of the evidence is against this aspect of the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable, and the claim for a rating in excess of 10 percent 
for residuals of a right ankle fracture is denied.  38 U.S.C.A. § 
5107(b).

In considering the DeLuca holding, the evidence of record 
preponderates against finding that the Veteran has pain, 
fatigability, incoordination, and other such symptoms that are 
beyond that contemplated by the initial 10 percent evaluation.  

The symptoms presented by the Veteran's right ankle disorder are 
fully contemplated by the rating schedule.  There is no evidence 
her disability picture is exceptional when compared to other 
Veterans with the same or similar disability. There is no 
evidence that the claimant's right ankle disorder at any time 
during the appellate term necessitated frequent hospitalization, 
or that either disability has caused a marked interference with 
employment.  Thus, the Board finds no evidence warranting 
entitlement to referral for extraschedular consideration.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Neck Sprain

A cervical strain is rated pursuant to the General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  A 10 percent rating is warranted for 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding or localized tenderness not 
resulting in abnormal gait or abnormal contour; or, vertebral 
body fracture with loss of 50 percent or more of the height.  A 
20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but not greater than 30 
degrees; or combined range of motion not greater than 170 
degrees; or muscle spasm severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  Id.  

Any associated objective neurologic abnormalities are evaluated 
separately under an appropriate diagnostic code.  Id., Note (1).  

The combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  Note 2, General Rating 
Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, 
Plate V (2009).

As the medical evidence does not show evidence of degenerative 
disc disease, the Veteran's neck sprain cannot be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc 
syndrome.

In light of the competent evidence of record, the Veteran's 
service-connected neck sprain does not warrant a rating in excess 
of 10 percent from October 2007.  Findings from the April 2008 VA 
examination do not reveal any evidence of ankylosis.  Forward 
cervical flexion was to 40 degrees, extension was to 40 degrees, 
lateral flexion was to 30 degrees bilaterally, right lateral 
rotation was to 70 degrees, and left lateral rotation was to 60 
degrees.  Motion in each plane of movement was noted to be 
painful at the extreme end of motion.  Nevertheless, cervical 
flexion was greater than 30 degrees, and the combined range of 
cervical motion exceeded 170 degrees.  The examiner further found 
no postural abnormalities or abnormality of the cervical spine 
musculature.  Hence, the criteria for a 20 percent rating under 
the general rating criteria for a cervical sprain have not been 
met.

The rating formula specifies that any associated objective 
neurologic abnormalities are to be rated separately from 
orthopedic manifestations, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) 
(2009).  The clinical record does not show evidence of any 
neurologic abnormalities associated with the cervical strain.

In considering the DeLuca holding, the evidence of record 
preponderates against finding that the Veteran has pain, 
fatigability, incoordination, and other such symptoms that are 
beyond that contemplated by the initial 10 percent evaluation.  
More importantly, the provisions of the general rating schedule 
for spinal disorders are controlling whether or not there are 
symptoms of pain, and irrespective whether the pain radiates.  38 
C.F.R. § 4.71a.

Finally, the symptoms presented by the Veteran's cervical strain 
are fully contemplated by the rating schedule.  There is no 
evidence her disability picture is exceptional when compared to 
other Veterans with the same or similar disability. There is no 
evidence that the claimant's cervical strain at any time during 
the appellate term necessitated frequent hospitalization, or that 
it has caused a marked interference with employment.  Thus, the 
Board finds no evidence warranting entitlement to referral for 
extraschedular consideration.  Thun.


ORDER

Entitlement to a rating in excess of 10 percent for ankle sprain 
with anterior talo-fibular ligament sprain is denied.

Entitlement to a rating in excess of 10 percent for a neck sprain 
is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


